Citation Nr: 1015148	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Propriety of the termination of a permanent and total 
disability rating for VA nonservice-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2007 decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in May 2009.  

The Board remanded the case to the RO for further development 
in July 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's various disabilities, individually or in 
combination, are not shown to have undergone sustainable 
improvement under daily living conditions so as to establish 
that he is capable of performing substantially gainful 
employment consistent with his previous work and education 
background.  



CONCLUSION OF LAW

As the termination of the permanent and total disability 
rating for VA nonservice-connected pension purposes was not 
proper under the law, the action is void ab initio.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.105(f), 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.   

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  
 
In an February 2005 letter, prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for non service-connected pension benefits as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  

Also, as explained in detail hereinbelow, the RO sent the 
Veteran adequate notice concerning the issue of the propriety 
of the termination of a permanent and total disability rating 
for VA non service-connected pension benefits.  Moreover, the 
Veteran has not alleged any prejudice in terms of VCAA 
notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 1705 
(2009).  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, the Veteran's statements, and VA 
examination reports dated in April 2005, May 2005, June 2007 
and November 2009.  

The report of these examinations reflects that the examiners 
obtained an oral history from the Veteran and conducted a 
physical evaluation.  The examiners documented in detail the 
Veteran's current symptoms and the effect those symptoms have 
on his ability to function appropriately.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Analysis

The Veteran is presently contending that the termination of a 
permanent and total disability rating for VA non service-
connected pension benefits was improper.  He asserts that he 
is completely incapacitated as a result of his disabilities.  

Initially, the Board notes that when a reduction in the 
evaluation of a non service- connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of pension payments, a rating 
proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons.  The Veteran 
must be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore.  The Veteran must be notified that he has 60 days 
to present additional evidence showing that the rating should 
be continued at the present level, and he must be notified 
that he has 30 days to request a predetermination hearing on 
the matter.  38 C.F.R. § 3.105(f).  

In the present case, the RO issued a rating decision in May 
2005, granting a permanent and total disability rating for VA 
non service-connected pension benefits, effective on December 
22, 2004.  

Thereafter, in a January 2007 rating action, the RO proposed 
to discontinue the award, based on findings from recent VA 
outpatient records (detailed herein below).  The Veteran was 
scheduled for a VA examination but had failed to appear.

The RO notified the Veteran of the proposed reduction in a 
February 2007 letter, which also notified the Veteran that he 
had 60 days to submit additional evidence and 30 days to 
request a hearing on the matter.  

The Veteran responded and indicated his willingness to report 
for a VA examination, which was completed in June 2007.  

Thereafter, the RO issued a rating decision in July 2007 
discontinuing the Veteran's nonservice-connected pension 
benefits.  He presented testimony on the matter to the 
undersigned in May 2009.  

In light of this procedural history, the Board finds that the 
RO complied with the requirements 38 C.F.R. § 3.105 for 
reducing the Veteran's pension award.  
38 C.F.R. § 3.105(f).  

Accordingly, the Board will next address whether VA has met 
its burden of proving that the termination of nonservice-
connected pension benefits was warranted.  

Nonservice connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, as in this case, and who is permanently and totally 
disabled due to non-service connected disabilities that are 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 Vet. 
App. 88, 89-90 (1993).  

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2009); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities. 38 C.F.R. Part 4.  

The Court has provided an analytical framework for 
application in pension cases.  See Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; 
and that, if the benefit may not be awarded under the 
"average person" or "unemployability" test, a 
determination must be made as to whether benefits may be 
awarded on an extraschedular basis.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is certain to continue throughout the life of the 
disabled person.  

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 4.17 and mandates that 
where it is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and it is shown 
that they are permanent in nature, a determination should be 
made whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit at issue.  

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
nonservice connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

In December 2004, the Veteran submitted his claim for 
nonservice-connected pension benefits, asserting he is unable 
to be employed due to his medical condition.  

The Board notes that the Veteran, who is 54 years old, has 
several innocently acquired, non service-connected 
disabilities that were considered for pension purposes by the 
RO, including anxiety neurosis with depression, initially 
evaluated as 70 percent but reduced to 50 percent over the 
course of the appeal; low back pain, initially rated 20 
percent but reduced to 10 percent over the course of the 
appeal; hypertension, evaluated at 10 percent; and headaches, 
right inguinal hernia, ventral hernia, neurodermatitis and 
facial cystic acne each assigned noncompensable evaluations.  

Other conditions noted in a recent VA outpatient record and 
examination report include folliculitis, cellulitis and 
abscess of upper arm and forearm, alcohol abuse and tobacco 
dependence.  

In the present case, the Veteran meets the threshold 
requirement for a total compensation rating based on 
individual unemployability in that his combined nonservice-
connected disabilities currently combine to a rating of 80 
percent at the culmination of his appeal.  38 C.F.R. § 
4.16(a).  

Accordingly, since the RO has terminated the Veteran 
permanent and total disability rating in this case, there 
must be a showing that the Veteran's disabilities had 
improved and would be maintained under the ordinary 
conditions of life.  38 C.F.R. §§ 3.340, 3.341, 3.344,44.16.  

A March 2003 VA mental health clinic initial assessment 
diagnosed the Veteran with "substance abuse, multiple- 
alcohol, pot, cigarettes."  

In an April 2005 VA spine examination, the Veteran reported 
that he last worked six years ago as an air conditioning 
mechanic, but indicated he had terminated his employment 
secondary to panic disorder and psychiatric impairment.  
After physical examination the examiner diagnosed lumbar 
degenerative disc disease without significant radiculopathy 
with secondary mild mechanical low back pain.  The examiner 
noted these conditions would cause the Veteran "difficulty 
with repetitive bending, stooping or lifting, but it [was] 
felt by this medical examiner, it [was] not a source of 
individual unemployability."  

In a May 2005 VA psychiatric examination, the Veteran 
reported that he presently worked odd jobs approximately 10 
hours per week, generally servicing air conditioners.  He 
reported difficulty working a full-time job because of losing 
his driver's license and concentration problems.  

After mental status examination, the examiner diagnosed 
dysthymic disorder, and opined that "the depression [did] 
not preclude the veteran from being able to work."  

In a June 2006 VA outpatient record, the Veteran indicated he 
presented for treatment "because [he was] in litigation for 
child support and [he wanted] you to say that [he could not] 
work."  

In an August 2006 VA outpatient record, the Veteran indicated 
he was going to the Philippines because he could "sneak over 
there and work on the side and it [would not] affect his VA 
disability."  

In a June 2007 VA general medical examination, the Veteran 
reported he had been unemployable for two and a half years 
due to worsening anxiety.  Of particular significance is the 
spine examination, in which the Veteran demonstrated full 
range of lumbar spine motion, with no changes after 
repetitive testing; however, the Veteran reported that there 
was increased weakness, pain, fatigability and incoordination 
outside of the clinic.   The examiner noted 

The objective findings on physical examination 
today reveal, in my opinion, no impairment to 
occupations which would not require heavy 
lifting.  He is restricted from performing 
heavy lifting greater than 30 pounds by 
degenerative lumbar disk disease.  There are no 
other physical conditions today which would 
restrict [the] veteran's employment.  

In a June 2007 VA psychiatric examination, the Veteran 
reported he been unemployed for one to two years, and was 
unemployed "because [he was] on pension.  [He did not] know 
the rules.  [He did not] know if [he was] allowed to work."  

The mental status examination was performed, and the examiner 
diagnosed anxiety and depressive disorders.  The examiner 
further opined that neither condition interfered with the 
Veteran's ability to obtain or maintain employment, did not 
cause deficiencies in work, and did not cause reduced 
reliability, productivity, occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  

In March 2007 and October 2007 VA outpatient records, the 
Veteran requested "reassurance [that] he [would not] lose 
his VA benefits."  

During his May 2009 hearing, the Veteran testified that he 
was currently working installing solar panels for 10 to 12 
hours per week and indicated that he would be unable to work 
a full 40 hours per week because of his physical conditions.  
He testified that he went on bed rest approximately every six 
weeks due to his back problem.  

A June 2009 VA outpatient record notes the Veteran's large 
child support obligation and his anger about losing his VA 
pension.  

The Veteran indicated in an October 2009 VA statement that he 
worked 10-17 hours per week installing solar panels.  He 
noted that after working one day, he would experience back 
and groin pain and become shaky for more than one day 
afterwards.  

In a November 2009 VA examination, the Veteran was diagnosed 
with the following: mild hypertension that was controlled; 
mild to moderate possible migraine headaches, relieved with 
aspirin and ibuprofen; cystic lesions of the arms causing no 
loss of function; a small reducible epigastric ventral 
hernia; and right inguinal herniorrhaphy with no evidence of 
any malignancy.  

The November 2009 VA psychiatric examiner diagnosed episodic 
alcohol abuse and noted:

The veteran [was] focused on pension 
seeking but [could not] detail any 
significant anxiety or depressive symptoms 
to warrant a diagnosis of a mental 
disorder.  There [was] no objective 
evidence of functional impairment due to 
depression or anxiety alone on his 
occupational or social functioning or in 
his ADLs (activities of daily living). . . 

[The examiner did] not agree [sic] with the 
other providers['] notations of a 
depressive or anxiety disorder.  No 
symptoms [were] found to substantiate the 
diagnoses.  He [did] not warrant treatment 
and it [was] clear from the notes in the 
past 2 years on CPRS that he [was] pension 
seeking by appearing to the clinic and 
ha[d] only shown up once since the last 
exam and refused treatment.  

While the recently obtained  medical evidence suggests that 
each of the Veteran's disabilities, individually, was not so 
disabling as to prevent him from securing and maintaining 
substantially gainful employment, it does not specifically 
addressed the question of whether any particular condition 
had improved to the point that such could be maintained under 
the ordinary conditions of life.  

Nor does the recently obtained medical evidence address the 
Veteran's long history of psychoneurotic manifestations in 
terms of deterioration in connection with underlying question 
of permanence or the possibility temporary remission in his 
extensive psychiatric illness.  

The Veteran in this regard is competent to report his 
symptoms, and he is able to relate credible information as to 
how his various disabilities preclude employment.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent 
to report on that of which he or she has personal knowledge); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Accordingly, on this record, the Board finds that the 
evidentiary record overall is not sufficient to establish 
that the nonservice-connected psychiatric condition or the 
low back disability had improved to the point where the 
termination of the Veteran's pension rating would be 
sustainable under the applicable regulations.  

The Veteran in this case has previously been found to have 
been unemployable by reason of his various disabilities given 
his age, occupational background and other related factors.  
Here, in the Board's opinion, a basis for termination of this 
benefit is not demonstrated.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is for the claim, that 
doctrine need not be addressed.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  


ORDER

As the termination of the Veteran's permanent and total 
disability rating for VA pension purposes was not proper 
under the law and is void ab initio, the appeal is allowed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


